PER CURIAM.
Bob White’s Cap, Inc., Robert White and White Cap of Florida, Inc ., appeal the final judgment of default entered in favor of Ocean Foods, Inc., and Jen L., Inc. Appellants claim they are entitled to relief because their answer to the complaint was served the same day the clerk entered the defaults. We find that Gibraltar Serv. Corp. v. Lone and Assocs., Inc., 488 So.2d 582 (Fla. 4th DCA 1986), controls and the default should have been vacated. See also DeRosa v. Pugliese, 782 So.2d 1011 (Fla. 4th DCA 2001); Sunniland Bank v. Mosley, 659 So.2d 1184 (Fla. 4th DCA 1995). We, therefore, reverse and remand for the trial court to vacate the default and *1289the final judgment entered thereon and for further proceedings.
REVERSED and REMANDED.
GUNTHER, FARMER and HAZOURI, JJ., concur.